UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           6/23/2021

Max Levai,

                       Plaintiff,
                                                                  20-CV-7911 (AJN)
               –v–
                                                                       ORDER
Marlborough Gallery Inc., et al.,

                       Defendants.




ALISON J. NATHAN, District Judge:

       In light of the extension of the discovery schedule, Dkt. No. 68, the post-discovery

conference originally scheduled for June 25, 2021 is hereby ADJOURNED to September 10,

2021 at 3:00 p.m.


       SO ORDERED.

            22 2021
Dated: June __,
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
